Case 1:20-cv-00129-GBD Document 25 Filed 01/19/21 Page 1of1

 

 

 

 

 

 

 

 

PARKER HANSKI LLC
~ veers ane 40 WORTH STREET, 10™ FLOOR
USDC SOAxryY New YorK, NEW YORK 10018
DOCU WENT , PHONE: 212.248.7400
BLECTRGicaryy mec FAX: 212.248.5600
BOCs “ ALLEY Pio: | Contact@ParkerHanski.com
DATE F Py ‘AN j 2. 20a 7 January 15, 2021
NEES SO ORDERE
The Honorable George 1 B. Daniels J A N ] 9 The y
United States District Judge 2024 C anuary 24
Onferenc . , 024 j ws
e nitial

Southern District of New York are

Re: Garrison Redd v. Mansion Realty LLC and The Jade Fa. wc fe Ey

Es

Docket No. 1:20-cv-00129 (GBD)( SDA) Re a
Dear Judge Daniels: wT

We represent the plaintiff in the above-entitled action. We write to respectfully ask the
Court to adjourn the January 21, 2021 conference to a date in March 2021. The reason for this
request is because the defendants have not yet appeared in this action and plaintiffis working on
trying to obtain the appearance of these defendants and respectfully asks the Court for the
additional time in order to try to obtain their appearance in this action. This is the second
application by plaintiff for this relief. Thank you for your time and attention to this matter. With
kindest regards, I am

very truly yours,

/s/
Glen H. Parker, Esq.

 

 
